Beck, J.
The cause was submitted to us upon a printed abstract. It is not alleged, nor shown, that it contains an abstract of all the record. It contains the certificate of the judge, or the statement in the bill of exceptions, that all the evidence, proceedings and rulings in the case are therein set out, or referred to in the bill of exceptions. No transcript of the record of the case has been filed in this court. We have often ruled that the printing in the abstract the certificate found in the bill of exceptions will not show that the abstract contains all the record set out in the bill of exceptions. There is no agreement that the abstract contains all the record, evidence and proceedings in the case. The case is not in a condition to be reviewed here, as we have not before us the record, or an abstract of all the rulings, proceedings and evidence found therein.
The judgment of the district court must be affirmed.